Case 2:20-cv-11760-JMV-JBC Document 3 Filed 08/28/20 Page 1 of 12 PagelD: 18

Neil A. Tortora - 017312005

ntortora@morrisonmahoney.com

MORRISON MAHONEY LLP

Waterview Plaza

2001 U.S. Highway 46, Suite 200

Parsippany, NJ 07054

Phone: 973-257-3526

Fax: 973-257-3527

Attorneys for Defendant/Third-Party Plaintiff, Mitsuwa Marketplace

 

ALICIA MICHAELS, UNITED STATES DISTRICT COURT
Plaintiff, FOR THE DISTRICT OF NEW JERSEY
CASE NO.: 2:20-CV-11760-JMV-JBC

v.
Civil Action

MITSUWA MARKETPLACE, ABC
ANSWER TO COMPLAINT, AFFIRMATIVE

CORPORATIONS (fictitious names) and
JOHN DOE Ll (fictitious names), DEFENSES, THIRD-PARTY COMPLAINT,
RESERVATIONS, CROSS-CLAIMS,
Defendants. ANSWER TO ALL CROSS-CLAIMS,
REQUEST FOR ALLOCATION, NOTICE TO
PRODUCE DOCUMENTS, DEMAND FOR
ANSWERS TO INTERROGATORIES,
DEMAND FOR STATEMENT OF
DAMAGES, JURY DEMAND,
DESIGNATION OF TRIAL COUNSEL,
CERTIFICATIONS

 

MITSUWA MARKETPLACE,
Third-Party Plaintiff,

Vv.

APOLLO RETAIL SPECIALISTS, LLC,
ABC CORP 1-100; JOHN DOE 1-100
Third-Party Defendants.

 

Defendant/Third-Party Plaintiff, Mitsuwa Marketplace (hereinafter “Defendant”), by and

through its attorneys, Morrison Mahoney LLP, by way of Answer to the Complaint hereby says:

1260988v.1
Case 2:20-cv-11760-JMV-JBC Document 3 Filed 08/28/20 Page 2 of 12 PagelD: 19

FIRST COUNT

1. Defendant neither admits nor denies the allegation contained in this paragraph but
leaves plaintiff to her proofs.

2. Defendant denies the allegation contained in this paragraph.

3. Defendant neither admits nor denies the allegation contained in this paragraph but
leaves plaintiff to her proofs.

4. Defendant denies the allegation contained in this paragraph.

5. Defendant denies the allegation. contained in this paragraph.

WHEREFORE, defendant demands judgment, dismissing the Complaint, and any and all
claims against it with prejudice, along with costs, attorneys’ fees, interest and all other relief
deemed appropriate by this Court.

AFFIRMATIVE DEFENSES

 

FIRST AFFIRMATIVE DEFENSE
Plaintiff is not entitled to any relief.
SECOND AFFIRMATIVE DEFENSE
Plaintiff is barred from relief by the Unclean Hands Doctrine.
THIRD AFFIRMATIVE DEFENSE
The Complaint fails to state a claim upon which relief may be granted.
FOURTH AFFIRMATIVE DEFENSE
Defendant did not violate any duty owed to plaintiff under common law, case law, statutes,
regulations, ordinances, or standards of care.
FIFTH AFFIRMATIVE DEFENSE

Defendant is free from any and all negligence.

1260988v.1
Case 2:20-cv-11760-JMV-JBC Document 3 Filed 08/28/20 Page 3 of 12 PagelD: 20

SIXTH AFFIRMATIVE DEFENSE
Defendant’s conduct was not the proximate cause of plaintiff's alleged damages.
SEVENTH AFFIRMATIVE DEFENSE
Defendant is not a proper party under jurisdiction, venue and service grounds.
EIGHTH AFFIRMATIVE DEFENSE
Defendant is immune from any liability by virtue of the applicable statutes of the State of
New Jersey.
NINTH AFFIRMATIVE DEFENSE
At all times alleged, defendant conducted itself in full compliance with all applicable
federal, state and local laws, statutes, ordinances, regulations, standards of care, common law and
case law relative to the within subject matter which said compliance bars the claims asserted
against it.
TENTH AFFIRMATIVE DEFENSE
Plaintiff's claims are barred by the Entire Controversy Doctrine.
ELEVENTH AFFIRMATIVE DEFENSE
Plaintiff is barred from recovery based upon the Doctrines of Promissory, Equitable and/or
Judicial Estoppel, as well as Laches.
TWELFTH AFFIRMATIVE DEFENSE
Defendant acted reasonably and properly under the circumstances involved herein.
THIRTEENTH AFFIRMATIVE DEFENSE
Defendant reserves the right to move for a dismissal of the Complaint.
FOURTEENTH AFFIRMATIVE DEFENSE

Plaintiff lacks standing to bring this matter and the matter should be dismissed.

1260988v. 1
Case 2:20-cv-11760-JMV-JBC Document 3 Filed 08/28/20 Page 4 of 12 PagelD: 21

FIFTEENTH AFFIRMATIVE DEFENSE
Defendant is not in breach of any contractual, warranty, fiduciary and/or loyalty duties.
SIXTEENTH AFFIRMATIVE DEFENSE

Plaintiff's negligence was the proximate cause of her damages, which are denied, barring
any recovery against this defendant. Specifically, she failed to take proper precautions to ensure
her own safety.

SEVENTEENTH AFFIRMATIVE DEFENSE

Defendant is not liable as it is not responsible for the acts, omissions and/or negligence of

third parties not under its control.
EIGHTEENTH AFFIRMATIVE DEFENSE

This matter must be dismissed for plaintiff's failure to name indispensable parties.

WHEREFORE, defendant demands judgment, dismissing plaintiff's Complaint, and any
and all claims against it with prejudice, along with costs, attorneys’ fees, interest and all other
relief deemed appropriate by this Court.

THIRD-PARTY COMPLAINT

Defendant/Third-Party Plaintiff, Mitsuwa Marketplace, by way of Third-Party Complaint
against third-party defendant, Apollo Retail Specialists, LLC, 4450 East Adamo Drive, Suite 501,
Tampa, FL 33605, states:

1. Plaintiff filed a Complaint for personal injuries. (See Exhibit A attached hereto.)

2. If Plaintiff sustained damages as alleged in the Complaint, all of which this
defendant/third-party plaintiff denies, such damages were caused by reason of the negligence,
actions and/or omissions, breach of contract, and/or other liability of Apollo Retail Specialists,

LLC,

1260988v.1
Case 2:20-cv-11760-JMV-JBC Document 3 Filed 08/28/20 Page 5 of 12 PagelD: 22

3. By reason of the foregoing, defendant/third-party plaintiff is entitled to contribution
and/or common law and/or contractual indemnification and/or defense and full insurance coverage
from, and to have judgment against, the third-party defendant herein, for all defense costs,
settlement amounts and/or any verdict or judgment that plaintiff may recover against
defendant/third-party plaintiff and for all sums incurred by defendant/third-party plaintiff relating
to this matter for defense and/or payments to plaintiff.

4, Defendant/Third-Party Plaintiff is statutorily entitled to relief for contribution by
reason of the foregoing.

WHEREFORE, defendant/third-party plaintiff, Mitsuwa Marketplace, demands
contribution under the Joint Tortfeasor’s Contribution Act, N.J.S.A. 2A:53A and under the
Comparative Negligence Act, N.J.S.A.2A:15-5.1, and full indemnification, defense and insurance
coverage from the third-party defendant, Apollo Retail Specialists, LLC, along with costs, fees,
expenses and all other relief deemed appropriate by this court.

RESERVATIONS

1. The answering defendant reserves its rights to rely upon any affirmative defenses
or separate defenses pleaded by any other party hereto, except to the extent that such defenses
attempt to impose responsibility or liability upon the answering defendant.

2. Defendant reserves the right to apply for relief under Rule 11 as appropriate.

WHEREFORE, defendant demands judgment, dismissing plaintiff's Complaint, and any
and all claims against it with prejudice, along with costs, attorneys’ fees, interest and all other

relief deemed appropriate by this Court.

1260988v.1
Case 2:20-cv-11760-JMV-JBC Document 3 Filed 08/28/20 Page 6 of 12 PagelD: 23

CROSS-CLAIMS

1. If plaintiff sustained damages in the manner alleged in the Complaint, all of which
this defendant denies, such damages are visited upon defendant and were caused by reason of the
strict liability, negligence, breach of contract and/or warranty, product liability, product
modification or misuse, acts of omission and/or commission by the co-defendants.

2. By reason of the foregoing, defendant is entitled to defense, contribution and/or
common-law and/or contractual indemnification, and/or insurance coverage, from, and to have
judgment against the co-defendants herein, for all or part of any verdict or judgment that plaintiff
may recover against defendant.

WHEREFORE, defendant demands judgment of defense, contribution and
indemnification and insurance coverage from co-defendants herein, dismissing any and all claims
against defendant in this matter with prejudice, together with all defense costs and attorneys’ fees,
as well as interest and all other relief deemed appropriate by this Court.

ANSWER TO ALL CROSS-CLAIMS

Defendant denies any and all cross-claims asserted against it and demands dismissal of
same with prejudice, together with costs, attorneys’ fees and interest along with all other relief
deemed appropriate by this Court.

WHEREFORE, defendant demands judgment dismissing any and all claims against it in
this matter with prejudice, along with costs, attorneys’ fees and interest and all other relief deemed

appropriate by this Court.

1260988v.1
Case 2:20-cv-11760-JMV-JBC Document 3 Filed 08/28/20 Page 7 of 12 PagelD: 24

REQUEST FOR ALLOCATION

If any party settles prior to verdict, this defendant will seek an allocation by the fact finder
of the percentage of negligence and/or other liability against each settling party. This defendant
will seek this allocation, whether or not this defendant has formally filed a cross-claim against the
settling defendants. This defendant will rely upon the direct examination and cross-examination
of plaintiff's fact and/or expert witnesses, and any and all other witnesses offered by any party at
the time of trial, in support of this allocation and specifically reserves the right to call any and all
such witnesses.

NOTICE TO PRODUCE DOCUMENTS

PLEASE TAKE NOTICE that demand is hereby made of the plaintiff, by defendant, that
plaintiff produce true, complete and accurate originals of authorizations and/or copies of the
following other documents to this office, within the time allowed by the Rules of Civil Procedure,
holding the originals of any copies in unaltered condition until the final conclusion of this
litigation, to provide the originals upon request during the course of this litigation by the defense:

1. Any and all photographs which plaintiff and/or counsel may have regarding the
within matter.

2. Any and all expert reports.

3. Any and all incident reports, governmental reports, police reports and/or municipal
court reports/records and/or County, State and/or Federal records and/or reports regarding this
incident.

4, Any and all witness statements which plaintiff and/or counsel may have regarding

the within matter.

1260988v.1
Case 2:20-cv-11760-JMV-JBC Document 3 Filed 08/28/20 Page 8 of 12 PagelD: 25

5. Any and all medical reports, records and/or bills which plaintiff and/or counsel may
have regarding the within matter.

6. Any and all prior discovery, as well as all pleadings, motions, orders, answers to
interrogatories, deposition transcripts, demand for documents and responses to same, requests for
admissions, and responses thereto exchanged between parties in this and/or any prior related
action, with attachments and/or amendments.

7. Executed authorizations permitting defendant to obtain all medical records from all
of plaintiff's health care provider(s) and physician(s) involved in this matter including facilities
where any diagnostic tests were performed.

8. Executed medical authorizations permitting defendant to obtain all medical records
from all of plaintiff's health care provider(s) and physician(s) including facilities where any
diagnostic tests were performed, for all prior/subsequent accidents and/or claims.

9. Executed authorizations permitting defendant to obtain all prescription records
from all of plaintiff's pharmacies.

10. Executed medical authorizations permitting defendant to obtain all medical records
from all of plaintiff's family and/or primary care physician(s).

11. ‘If plaintiffhas received medical care for any medical condition not accident related,
provide executed medical authorizations permitting defendant to obtain all medical records from
all of plaintiffs health care providers and physicians regarding plaintiff's non-accident related
condition(s).

12. ‘If a wage loss claim is being asserted by plaintiff, provide all of plaintiff's tax
returns, wage verification, W-2 documentation and related tax return support documents for years

2014 through the present; this, like all of these demands, is a continuing demand.

1260988v.1
Case 2:20-cv-11760-JMV-JBC Document 3 Filed 08/28/20 Page 9 of 12 PagelD: 26

13. If plaintiff had medical insurance coverage under an applicable policy or policies
or any other medical insurance, provide executed authorizations setting forth the name and address
of the insurance carrier, policy number and the named insured which will permit defendant to
obtain all such medical insurance information and documentation.

14. Provide all pleadings, motions and discovery from any and all previous and/or
concurrent litigations and/or all documents from investigations of any and all prior/concurrent
claims involving the plaintiff.

DEMAND FOR ANSWERS TO INTERROGATORIES

PLEASE TAKE NOTICE that this party hereby demands that all parties provide answers
under oath to the following interrogatories within the time prescribed by the Rules of Civil
Procedure.

This party further demands that all parties provide supplemental answers should
supplemental information be obtained between the time answers are provided and twenty (20) days
before the time of trial.

1, Set forth the full name, present headquarters address and business designation of
the responding party, eg. partnership, corporation, etc.

2. Describe in detail your version of the events or occurrences alleged in the pleadings

in this matter setting forth the date, location and time of all facts.

3. Identify all documents that may relate to this action and attach copies of each such
document.
4, State the names and addresses of all eyewitnesses to the events or occurrences

alleged in the pleadings and their interest in this lawsuit.

1260988v.1
Case 2:20-cv-11760-JMV-JBC Document 3 Filed 08/28/20 Page 10 of 12 PagelD: 27

5. State the names and addresses of all persons who have knowledge of any facts
relating to the case and set forth their specific and general factual knowledge.

6. If any photographs, videotapes, audio tapes or other forms of electronic recording,
sketches, reproductions, charts or maps were made with respect to anything that is relevant to the
subject matter of the case, describe: (a) the number of each; (b) what each shows or contains; (c)
the date taken or made; (d) the names and addresses of the persons who made them; (e) in whose
possession they are at present; and (f) if in your possession, attach a copy, or if not subject to
convenient copying, state the location where inspection and copying may take place.

7. If you claim that this defendant made any admissions as to the subject matter of this
lawsuit, state: (a) the date made; (b) the name of the person by whom made; (c) the name and
address of the person to whom made; (d) where made; (e) the name and address of each person
present at the time the admission was made; (f) the contents of the admission; and (g) if in writing,
attach a copy.

8. If you or your representative and this defendant have had any oral communication
concerning the subject matter of this lawsuit, state: (a) the date of the communication; (b) the
name and address of each participant; (c) the name and address of each person present at the time
of such communication; (d) where such communication took place; and (e) a summary of what
was said by each party participating in the communication.

9. If you have obtained a statement from any person not a party to this action, state:
(a) the name and present address of the person who gave the statement; (b) whether the statement
was oral or in writing and if in writing, attach a copy; (c) the date the statement was obtained; (d)
if such statement was oral, whether a recording was made, and if so, the nature of the recording

and the name and present address of the person who has custody of it; (e) if the statement was

10
1260988v.1
Case 2:20-cv-11760-JMV-JBC Document 3 Filed 08/28/20 Page 11 of 12 PagelD: 28

written, whether it was signed by the person making it; (f) the name and address of the person who
obtained the statement; and (g) if the statement was oral, provide a detailed summary of its
contents.

10. If you claim that the violation of any statute, rule, regulation or ordinance is a factor
in this litigation, state the exact title and section.

11. State the names and addresses of any and all proposed expert witnesses. Set forth
in detail the qualifications of each expert named and attach a copy of each expert’s current resume.
Also attach true copies of all written reports provided to you by any such proposed expert witness.

a. State the subject matter on which your experts are expected to testify; and

b. State the substance of the facts and opinion to which your experts are
expected to testify and a summary of the grounds for each opinion.

12. State whether any representative of the responding party involved in any way with
the facts in this matter has ever been convicted of acrime. YES( ) NO(_). Ifthe answer is
“yes”, state: (a) the individual(s) name(s); (b) date(s); (c) place(s); and (d) nature of the offense(s).

I certify that the responses to foregoing are true and if any responses are willfully false, |

am subject to punishment.

 

Alicia Michaels
DEMAND FOR STATEMENT OF DAMAGES
PLEASE TAKE NOTICE that the undersigned demands that within five (5) days of
service of this responsive pleading, plaintiff serve upon this office a written statement of the
amount of damages claimed in the above-entitled action.
JURY DEMAND

Defendant hereby demands trial by jury on all issues.

1]
1260988v.1
Case 2:20-cv-11760-JMV-JBC Document 3 Filed 08/28/20 Page 12 of 12 PagelD: 29

DESIGNATION OF TRIAL COUNSEL
Please be advised that Neil A. Tortora, Esq., is hereby designated as trial counsel on behalf
of defendant in the above-captioned matter.
CERTIFICATION OF FILING AND SERVICE
I hereby certify that the within pleading was filed with the Clerk of the District Court in
the captioned District and served on all known counsel of record within the proper time period
and/or any allowable extensions thereof.
LOCAL RULE 11.2 CERTIFICATION
I certify to the best of my knowledge that this matter is not the subject of any other action
pending in any Court or any arbitration proceeding; and that no other action or arbitration
proceeding is presently contemplated by the answering defendant; and that defendant does not
presently know of any other parties who should be joined in this action.
I certify that the foregoing statements made by me are true. I am aware that if any of the
statements made by me are willfully false, I am subject to punishment.
I certify that the foregoing statements made by me are true. I am aware that if any of the
statements made by me are willfully false, I am subject to punishment.
Morrison Mahoney LLP

Attorneys for Defendant/Third-Party Plaintiff,
Mitsuwa Marketplace

Dated: August 28, 2020 BY: /s/ Loch Sortera

 

Neil A. Tortora

12
1260988v.1
